DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2, 9 and 10 are cancelled.
Claim 1 and 3-8 are pending and examined herein.
Claims 1 and 3-8 are rejected.
Claims 1 and 4 are objected to.

Applicant’s Response
Applicant's response, filed 28 February 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Specification as originally filed on 25 March 2019 and in the Claims as presented in the amendment filed on 28 February 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. A signed copy of the IDS is included with this office action.

Specification
The amendment to the Abstract and the Specification filed on 28 February 2022 is acknowledged.
(A) The amendment to the Abstract filed on 28 February 2022 is accepted.
(B) The amendment to the Specification filed on 28 February 2022 is not accepted because is not in compliance with the provisions of 37 CFR 1.121 which requires that amendments to the Specification be made relative to the previous version and, that the text of any added portions be shown by underlining the added text. In the instant case the Applicant has presented the amendments relative to a Specification demarcated by paragraph numbers rather than by sections (page and line) as in the originally filed Specification. While the Specification can be amended to include paragraph numbers, said paragraph numbers need to be underlined in the marked-up version to indicate they are newly added. 
The following objections to the Specification are maintained until such time as the above issues are addressed:
The Specification at page 1 line 4 refers to the term “bio-computer method”. The definition of a bio-computer or bio computer is a hypothetical computer based on circuits and components formed from biological molecules and structures. The Applicant is asked to delete this term from the Specification. If the Applicant’s intention is to set forth a “computer implemented method” the Specification should be amended accordingly.
The Specification refers to CFH, COL8A1, RAD51B, ARMS2, C3, CFB, and C2 which are gene names and therefore they should be italicized. See pages 1-3, 5 and 7.
The Specification at page 1 lines 10-24 refers to the term “SOOFT test” as a test from SOOFT available on the market for evaluating the risk level of AMD onset in a  subject based on genetic and environmental factors. The Examiner was not able to find any reference either in the scientific literature or in the commercially available genetic tests for AMD related to the “SOOFT test”. To the Examiner’s knowledge the only test available in the market for evaluating AMD based on genetic, lifestyle and environmental factors is “Macula Risk® PGx”. The Applicant is asked to provide a reference of where said  “SOOFT test” is described and the place or country where it is commercially available.
The Specification has numerous variables and mathematical symbols which have to be italicized since they are scientific terms. Non-limiting instances of this deficiency are “t3, t2 and t1” at page 4 line 10, page 5 lines 13-14 and page 7 lines 27-29, “w1, w2, w3....” at page 5 line 30, page 6 lines 28-32 and page 7 line 32; xh[i] at page 5 line 32, “hi” at page 7 line 2; “p=p_age + p_gender +p_obesity....” at page 7 lines 4-5 and “risk=(1-yp)*100 at page 7 line 15. 
In page 1 line 29 the colon after “body mass index” and after “smoker” should be replaced with a comma and the conjunction “and” should be inserted before “advanced AMD in one eye” to read: “body mass index[[;]], smoker[[;]], family history, and advanced AMD in one eye.
Page 3 lines 16-17 reads: “The risk factor HR represents the risk ratio in the survival analysis and it is the effect of an explanatory variable about the danger or risk of an event”. The Applicant is asked to clarify what this phrase is referring to, specifically in relation to the “risk factor” refereed in the Specification. There is no further explanation of a “survival analysis” and of an “explanatory variable” and this is unclear as how it is related to the “risk factor” (HR) described in the Specification.
The numbering of the formulas in the Specification is inconsistent and, in certain instances, the formulas lack a reference number. For instance, in page 3 the formula for “h(t)” is provided with a roman numeral, while at page 6 the formula for p is indicated as “(a)”. The formula for xh[i] in page 6 lacks a formula number and the formula for “risk” at page 7, line 15 lacks a formula  number.
Page 4 lines 4-5 describes that the risk factor (HR) is calculated based “on said weighted averages”. There is no previous mention in the Specification of “weighted averages” and therefore it is unclear what “said” weighted averages are referring to.
Page 4 lines 14-15 and 17-18 read: “the subject’s blood can be used to determine the DNA...” and “buccal epithelial cells may be used to determine the DNA”. The Applicant is asked to clarify what aspect of the “DNA” is being “determined”. 
Page 5 line 26 describes “Given a sample of m individuals S={S1, S2..., Sm}, Dp and Dn being the classes of AMD positive and negative individuals respectively”. The Applicant is asked to clarify what is the relationship between the group of individuals denoted by S and Dp and Dn. The Examiner suggests placing the definition of Dp and Dn after the formula for “xh[i]” in page 7 since this is the formula that uses these variables.
Page 5 line 32 and page 6 line 1  refers to “xh[i]”. This variable is not defined in the Specification.
Page 6 line 2 refers to the term “geometric weighted average”. The correct art-recognized term is “weighted geometric mean” or “weighted geometric average”.
At page 6 line 2  the term “weighed” should be replaced with “weighted”.
At page 6 line 19, the term “catarat” should be replaced with “cataract”
At page 6 lines 23-26 variable wi is referred to as “component of the risk factor” and a “weight factor”. The Applicant is asked to clarify what the variable “wi” stands for.
Appropriate correction is required.

Claim Objections
Claims 1, 4 and 5 are objected to because of the following informalities:  
In claim 1, line 4 the recitation of “a set of variants of genetic loci”  is grammatically incorrect. The term genetic loci  pertain to a position of a gene in the chromosome, as such the correct grammatical construction should be a set of gene variants [[of a]] at a genetic loci.
In claim 1, line 8  the comma (,) after “patient” should be replaced with a semicolon (;).
In claim 1, line 11 the comma (,) added at the end of the deleted portion should be deleted.
In claim 4, line 4 the semicolon (;) after “(Complement component 3)”, should be replaced with a comma (,). Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A. Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is necessitated by the claim amendments herein.
 Claim 1 is directed to a method for estimating the risk factor (HR) for the onset of macular degeneration comprising the steps of detecting the presence or absence of variants of genetic loci, obtaining environmental, individual and/or clinical parameters of a patient, calculating a value h(t),  calculating, based on the values h(t), a weighted geometric mean for the set variants of genetic loci and a weighted geometric mean for the environmental, individual and/or clinical parameters and calculating the risk factor (HR) by assigning an importance in a range between 51% and 70% to the weighted geometric mean calculated for the set of variants of the genetic loci, and an importance in a range between 30% and 49% to the weighted geometric mean calculated for the environmental, individual and/or clinical data.
The originally filed disclosure including the original claims and the drawings do not provide support for: 
1) Calculating, based on the values h(t), a weighted geometric mean for the set variants of genetic loci and a weighted geometric mean for the environmental, individual and/or clinical parameters, and for
2) Calculating the risk factor (HR) by assigning an importance in a range between 51% and 70% to the weighted geometric mean calculated for the set of variants of the genetic loci, and an importance in a range between 30% and 49% to the weighted geometric mean calculated for the environmental, individual and/or clinical data.
Firstly, with regard to 1), calculating, based on the h(t) values, a weighted geometric mean..., the Specification at page 5, lines 24-32 and page 6 lines 1-5 describes the following:
“Given a sample of m individuals S={S1, S2,....,Sm}, Dp and Dn being classes of AMD positive and negative individuals, respectively.
Given a set of risk factors HR={h1, h2, ..., hn} for [Symbol font/0x22]Si[Symbol font/0xCE]S, the estimated weights based on the statistical sample for each hi can be determined
W={w1,w2,...,wn}: w1+w2+...+wn ≤ 1
With the hi factors provided on the sample of AMD positive and negative patients, xh[i] are calculated using the formula:
xh[i]=sup(h[i], Dp) – sup(h[i],Dn)
With the previous calculated values of xi and wi, the geometric weighted average p of all such individual evaluations was then calculated using the following formula(a):

    PNG
    media_image1.png
    102
    409
    media_image1.png
    Greyscale

As such the Specification provides support for calculating a geometric weighted average (geometric mean) p  based on values of “xi” and “wi” wherein xi pertains to a set of risk factors (hi) and to classes of AMD positive and negative individuals (Di) and, wherein wi pertains to weight factors. There is no support in the Specification for the calculation of a weighted geometric mean based on values of h(t) wherein h(t) is defined by the following formula:

    PNG
    media_image2.png
    73
    300
    media_image2.png
    Greyscale


wherein N is a total number of individuals observed and N is a number of the observed individuals developing macular degeneration in a period t.
The Specification defines h(t)  as an “evaluation as a function of time”. See page 3, lines 24-25. There is no description in the Specification that the “set of risk factors” (hi) are related to evaluations as a function of time h(t) as recited in amended claim 1. Further, the Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation calculating, based on the values h(t), a weighted geometric mean for the set variants of genetic loci and a weighted geometric mean for the environmental, individual and/or clinical parameters as in amended claim 1.
Secondly, with regard to 2) above, calculating the risk factor by assigning an importance to the weighted geometric mean, the Specification at page 2, lines 21-29 describes that “the risk factor is calculated by assigning an importance....to the evaluation of a first series of genetic parameters and an importance......to the evaluation of a second series of environmental, individual and/or clinical parameters”. Specification at page 4, lines 6-7 describes: “said risk factor (HR) is calculated based on said weighted averages of the evaluations of the first and second series of evaluations”. As such the Specification provides support for assigning an importance to the evaluation of a series of genetic parameters and for assigning an importance to the evaluation of a series of environmental, individual and/or clinical parameters. There is no support for calculating a risk factor by assigning an importance to a weighted geometric mean, wherein the weighted geometric mean is calculated based on values h(t) calculated according to:

    PNG
    media_image2.png
    73
    300
    media_image2.png
    Greyscale

wherein N is a total number of individuals observed and N is a number of the observed individuals developing macular degeneration in a period t. Further, the Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation calculating the risk factor (HR) by assigning an importance in a range between 51% and 70% to the weighted geometric mean calculated for the set of variants of the genetic loci, and an importance in a range between 30% and 49% to the weighted geometric mean calculated for the environmental, individual and/or clinical data.
In light of the above, amended claim 1 contains new matter.
B. Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for calculating a weighted geometric mean (average) for variant rs13095226 in COL8A1 and for variant rs8017304 in RAD51B (see Specification at page 7, lines 2-9), does not reasonably provide enablement for the calculation of a weighted geometric mean the set of variants comprising variants in COL8A1 and variants in RAD51B. See claim 1 lines 4-6 and 17-19. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claim 1 is directed to a method for estimating a risk factor (HR) for the onset of macular degeneration in a patient, comprising the steps of detecting in the genome of the patient the presence or absence of a set of variants of genetic loci and calculating.....a weighted geometric mean for the set of variants... wherein the set of variants comprises variant R1210C  in CFH, and variants in COL8A1 and RAD51B.
As such, the Specification should describe the variants in COL8A1 and the variants in RAD51B required in the calculation of the weighted geometric mean.
In determining whether the full scope of a claim limitation is enabled, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).
In Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With regard to (1) and (2) the claims are drawn to a method for estimating a risk factor (HR) for the onset of macular degeneration in a patient comprising the steps of detecting in the genome of the patient the presence or absence of a set of variants of genetic loci and calculating.....a weighted geometric means for the set of variants... wherein the set of variants comprises variant R1210C  in CFH, and variants in COL8A1 and RAD51B.
Thus, the written description must enable one of ordinary skill in the art as to how to select the variants in COL8A1 and the variants in RAD51B which are relevant for the risk of onset of macular degeneration in order for said variants to be considered in the calculation of a weighted geometric mean.
With regard to (3), (4) and (5) the art in the field of genetic based risk assessment of Age-related macular degeneration (AMD) has identified genes related with the progression of AMD which include COL8A1 and RAD51B. The art in the field has also identified a common variant in COL8A1 (rs13095226) implicated in AMD and a common variant in RAD51B (rs8017304) implicated in AMD. Evidence of these facts can be found in Seddon, J. M., et al. "Three new genetic loci (R1210C in CFH, variants in COL8A1 and RAD51B) are independently related to progression to advanced macular degeneration" PLoS One 9.1 (2014): e87047 (cited by the Applicant in the IDS dated 25 March 2019), in Ratnapriya, R. et al; "Age‐related macular degeneration—clinical review and genetics update." Clinical genetics 84.2 (2013): 160-166 and in Fritsche, L. G. et al; AMD Gene Consortium. “Seven new loci associated with age-related macular degeneration”. Nat Genet. 2013 Apr;45(4):433-9, 439e1-2. As such, a person of ordinary skill in the art would recognize one variant in COL8A1  (rs13095226) and  one variant in RAD51B (rs8017304) as relevant in the risk for the onset of AMD and, would be enabled to consider these variants for the calculation of a weighted geometric mean. However, the state of the art at the time of the invention does not recognize any other variants in COL8A1 and in RAD51B which are associated with the risk for onset of macular degeneration.
With regard to (6) and (7) the Specification broadly describes that the set of genetic parameters analyzed comprises “variants” in COL8A1 and RAD51B but does elaborate into the specific aspects of the variants considered in the calculation of the weighted geometric mean. See specification at page 5, lines 17-19. The only example described in the Specification for the calculation of a weighted geometric mean considers one variant in COL8A1 and one variant in RAD51B. See page 6 lines 26-31 and page 7, line 1-10. There is no further description of any other variants in COL8A1 and RAD51B. Based on the amount of direction provided by the Specification, the skilled artisan would be enabled to consider one variant in COL8A1 and one variant in RAD51B for the calculation of the weighted geometric mean.
With regard to (8) the broadest most reasonable interpretation of claim 1 is that it requires the calculation of a weighted geometric mean for a set of variants at a genetic loci wherein a set of variants includes variants in COL8A1 and variants in RAD51B. However, there is a significant degree of undue experimentation since a person of ordinary skill in the art would have to elucidate which other variants aside from rs13095226 in COL8A1 and  rs8017304 in RAD51B  are related to the onset of AMD and therefore can be considered in the calculation of the recited weighted geometric mean. As evidenced in the prior art documents cited in (3), (4) and (5) above, the only knowledge available to the skilled artisan at the time the invention was made was that one variant in COL8A1 and one variant in RAD51B were related to the onset of AMD.
Based on the above, the examiner submits that the specification does not disclose enough information to enable one of ordinary skill in the art to practice the invention. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims.
Claims 3-8 are rejected for depending on a rejected base claim.

35 USC 112(a) Rejections-Response to Arguments.
Applicant’s arguments filed on 28 February 2022 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 1, lines 12-16 recites: “calculating for each of the set of variants and for the environmental, individual and/or clinical parameters, a value h(t) according to the formula

    PNG
    media_image2.png
    73
    300
    media_image2.png
    Greyscale

wherein N is a total number of individuals observed and N is a number of the observed individuals developing macular degeneration in a period t”.
This limitation is unclear for the following reasons:
1) The recitation of “calculating for each of the set of variants...” is unclear as to what is included in “the set” of variants. The term “set” is defined as a group of things that belong together. The Applicant is asked to clarify whether the “set” of variants for which the calculation is performed includes variant R1210C in CFH and any variant in COL8A1 and RAD51B, or whether the set of variants for which the calculation is performed includes a combination of variant R1210C  in CFH and variants in COL8A1 or,  whether the set of variants for which the calculation is performed includes a combination of variant R1210C  in CFH and variants in RAD51B. Clarification is requested.
2) The claim is unclear because it does not define the terms h(t), E(t) and N(t). The Applicant is asked to clarify what h(t), E(t) and N(t) represent.
3) The recitation of calculating a value h(t) for a set of variants and for the environmental, individual and/or clinical parameters is unclear because none of the variables in the formula is related to  any of these parameters. Neither E(t) nor N(t) is defined as related to variants and, neither E(t) nor N(t) is defined as related to environmental, individual and/or clinical parameters. The Applicant is asked to clarify for what aspect of the set of variants and what aspect of the environmental, individual and/or clinical parameters is the value “h(t)” being calculated according to the claimed formula. A variant of a gene is a permanent change in the DNA sequence that makes up that gene and, the Specification at page 3, lines 18-14 describes that the environmental parameters “are selected from the group comprising at least those related to whether the subject is a smoker, and those related to an oxidant-based diet”, that the clinical parameters are “selected from the group consisting of  cardiovascular problems, hypertension, diabetes, family history, AMO diagnosed in one eye, and previous cataract surgeries” and, that individual parameters are “selected from the group related to age, gender, and body mass index”. Neither a permanent change in a gene’s DNA sequence nor an assessment of a subject’s diet, smoking status, health related problems, family history, age, and body mass index provide the basis for performing a calculation of a value “h(t)” according to the formula presented in claim 1 because there is no numerical or quantitative attribute of these parameters which can provide the basis for the calculation of a value. Clarification is requested.
4) The recitation that “N is a total number of individuals observed and N is a number of the observed individuals developing macular degeneration”  is unclear because the claim does not set forth what aspect of an individual is being “observed” and, because N is recited as pertaining to two different numbers (number of individuals observed and number of individuals developing macular degeneration).  Further, this recitations unclear because the formula presented in the claim does not include “N” as a parameter.  Clarification is requested.
Claim 1, lines 17-23 recites: “calculating, based on the values h(t), a weighted geometric mean for the et of variants of genetic loci and a weighted geometric mean for the environmental, individual and/or clinical parameters”  and “calculating the risk factor (HR) by assigning an importance in a range between 51% and 70% to the weighted geometric mean calculated for the set of variants of the genetic loci, and an importance in a range between 30% and 49% to the weighted geometric mean calculated for the environmental, individual and/or clinical data”.
Firstly, a weighted geometric mean requires at least a weight for each of the elements for which the weighted geometric mean is calculated. The claim does not recite that weights are assigned or associated with the h(t) values of the set of variants of genetic loci and, the claim does not recite that weights are assigned or associated with the h(t) values of each of the environmental, individual and/or clinical parameters. The claim is unclear as to what is the data being used to calculate the weighted geometric mean. Clarification is requested. 
Secondly, the recitation of “calculating, based on the values h(t), a weighted geometric mean for the set of variants ...and a weighted geometric means for the......parameters” is unclear. The claim defines the value h(t) according to the following formula:

    PNG
    media_image2.png
    73
    300
    media_image2.png
    Greyscale

The Specification at page 3, lines 24-29 describes that “N(t) is the number of events at risk at the beginning of an interval of time t and E(t) represents the events observed at time t, whereas t represents the period of time taken into account”. As such the broadest most reasonable interpretation of the numerator N(t)/E(t) in the formula for calculating h(t) is that it is a constant numeric value (i.e. ratio of number of events) which leads to an undefined fraction and a non-exiting limit as t approaches zero. Since the solution of the formula to calculate h(t) is non-existent, there are no numerical values for calculating the geometric mean and, there is no geometric mean to which an “importance” can be assigned. As such, the claim is unclear as to what is the data from which the geometric means are calculated and to what data is the importance being assigned. Clarification is requested.
For examination purposes of claim 1, prior art teaching or suggesting methods for calculating a risk factor for the onset of macular degeneration comprising detecting the presence of genetic variants; obtaining environmental, individual and/or clinical parameters of the patient; calculating a value related to the presence of genetic variants and to the obtained environmental, individual and/or clinical parameters of the patient, performing statistical analyses on the data and identifying an attributable risk for the genetic, environmental, individual and/or clinical parameters will be interpreted as meeting the claimed limitations.
In claim 3, lines 2 and 3 there is lack of antecedent basis in the claim for “the evaluation of said first series of genetic parameters” and “the evaluation of said second series of ambient, individual and/or clinical parameters”  as there is no recitation in claim 1, from which claim 3 depends, for an evaluation of a first series of genetic parameters and for an evaluation of said second series of ambient, individual and/or clinical parameters. Further, claim 1 recites the term “environmental” not “ambient”.  These limitations have been cancelled in the present amendment. Clarification is requested.
Claim 4 recites: “wherein said genetic loci further comprise ARMS2....., CFH,....C3,....CFB... and C2”. The claim is unclear because ARMS2....., CFH,....C3,....CFB... and C2 are not genetic loci they  are genes. Further, claim 1, from which claim 4 depends, recites a specific locus of CFH (R1210C)  and therefore the recitation that the genetic loci further comprises CFH  is unclear as to whether the claim requires other variants in CFH  aside from R1210C.   Clarification is requested. 
Claims 5-8 are rejected for depending on a rejected base claim.

35 USC 112(b) Rejections-Response to Arguments.
Applicant’s arguments filed on 28 February 2022 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a method for estimating a risk factor (HR) for the onset of macular degeneration.
(2A)(1): The claims directed to the following judicially recognized exceptions: natural phenomenon and abstract ideas as follows:
Independent Claim 1 (method) is directed to the following abstract ideas which encompass mathematical calculations: calculating for each of the set of variants and for the environmental, individual and/or clinical parameters, a value h(t) according to the formula

    PNG
    media_image2.png
    73
    300
    media_image2.png
    Greyscale

calculating, based on the values h(t), a weighted geometric mean for the set variants of genetic loci and a weighted geometric mean for the environmental, individual and/or clinical parameters;  and calculating the risk factor (HR) by assigning an importance in a range between 51% and 70% to the weighted geometric mean calculated for the set of variants of the genetic loci, and an importance in a range between 30% and 49% to the weighted geometric mean calculated for the environmental, individual and/or clinical data; and to the following abstract idea which encompasses a mental process: assessing the risk factor (HR) as high, medium or low respectively as a function of whether the risk factor (HR) is greater than given predefined threshold values t3, t2 or t1, with t3 >t2>t1.
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55). The judicial exceptions in the instant claims are not integrated into a practical application because the claim only recites the following additional elements:
Independent claim 1 (method): detecting in the genome of the patient the presence or absence of a set of variants of genetic loci, said set of variants comprising variant R1210C in CFH, and variants in COL8A1 and RAD51B and obtaining environmental ambient, individual and/or clinical parameters of the patient.
The additional elements recited in claim 1 do not integrate the recited abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The steps recited in addition to the abstract ideas include a) detecting the presence or absence of a set of variant of genetic loci comprising variant R1210C in CFH, and variants in COL8A1 and RAD51B and, 2) obtaining environmental, individual and/or clinical parameters of the patient which are pre-solution activities nominally related to the main process. In particular, these steps are data gathering steps for use in performing the abstract ideas of calculating and assessing. The additional elements do not use the mathematical calculations in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recites any additional non-abstract elements. Claim 3 limits the manner in which the risk factor is calculated and claims 4-8 recite attributes of the variants and attributes of environmental, clinical and individual parameters.
Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract ideas, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract ideas (MPEP 2106.05). As explained above, the additional steps of a) detecting the presence or absence of a set of variant of genetic loci comprising variant R1210C in CFH, and variants in COL8A1 and RAD51B and, 2) obtaining environmental, individual and/or clinical parameters of the patient do not integrate the exceptions into a practical application because they do not amount to significantly more than the exceptions themselves. These steps are well-understood, routine and conventional in the field risk assessment for the development of age-related macular degeneration.  Evidence that the combination of these steps is well-understood, routine and conventional can be found in each of Seddon, J. M., et al. "Three new genetic loci (R1210C in CFH, variants in COL8A1 and RAD51B) are independently related to progression to advanced macular degeneration" PLoS One 9.1 (2014): e87047 (cited by the Applicant in the IDS dated 25 March 2019) under the Introduction section and the references cited therein, also in Ratnapriya, R. et al; "Age‐related macular degeneration—clinical review and genetics update." Clinical genetics 84.2 (2013): 160-166 and in Cooke Bailey JN, et al.; “The Application of Genetic Risk Scores in Age-Related Macular Degeneration: A Review”. J Clin Med. 2016;5(3):31 (Published 2016 Mar 4).
The additional elements recited in claim 1 do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract ideas, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC 101 Rejections-Response to Arguments.
Applicant’s arguments filed on 28 February 2022 have been considered. The Applicant asserts that “the invention claimed in claim 1 is an improvement to the technical field of prognosis of age-related macular degeneration. As stated in paragraph [0009] of the present specification, the method of the present invention allows estimating the genetic risk of AMD more accurately than the methods known in the art”.
It is respectfully submitted that this argument is not persuasive. As explained in the MPEP 2106.04(d)(1) the consideration of improvements requires first, an evaluation of the specification to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. If the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Herein the Applicant has not pointed out the portions of the Specification that provide the details from which the improvement can be discerned.  The portion of the Specification referred to by the Applicant to support the purported improvement is a conclusory statement without the detail necessary to be apparent to a person of ordinary skill in the art. 
The rejection herein has been maintained. Any newly cited portions are necessitated by the claim amendments herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A. Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seddon, J. M. et al; “Risk prediction for progression of macular degeneration: 10 common and rare genetic variants, demographic, environmental, and macular covariates”, Invest Ophthalmol Vis Sci. 2015;56:2192–2202 (hereinafter Seddon- cited in the previous office action).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
This rejection is based under the claim interpretation provided in this office action as it pertains to the rejections under 35 USC 112(b).
Seddon teaches a risk prediction model for progression of AMD based on environmental, ocular and genetic parameters (pg. 2193, col. 1) 
With regard to claim 1, Seddon teaches a method for estimating a risk factor (HR) for the onset of macular degeneration in a patient, wherein risk scores for progression to AMD  were calculated based on a 10 gene risk score model (Abstract, pg. 2193, col. 2, Equation 1).
 said method comprising:
detecting in the genome of the patient the presence or absence of a set of variants of genetic loci, said set of variants comprising variant R1210C in CFH, and variants in COL8A1 and RAD51B; (pg. 2194 under Results and Table 1).
obtaining environmental, individual and/or clinical parameters of the patient (pg. 2193, col. 1).
calculating for each of the set of variants and for the environmental, individual and/or clinical parameters, a value h(t) according to formula

    PNG
    media_image2.png
    73
    300
    media_image2.png
    Greyscale

wherein N is a total number of individuals observed and N is a number of the observed individuals developing macular degeneration in a period t; (pg. 2193, col. 2, Formula (1)). Seddon teaches calculating a value i which is related to genetic and demographic parameters. 
calculating, based on the values h(t), a weighted geometric mean for the set variants of genetic loci and a weighted geometric mean for the environmental, individual and/or clinical parameters; (pg. 2193-2194 under Statistical Analyses). Seddon teaches performing statistical calculations on the data.
calculating the risk factor (HR) by assigning an importance in a range between 51% and 70% to the weighted geometric mean calculated for the set of variants of the genetic loci, and an importance in a range between 30% and 49% to the weighted geometric mean calculated for the environmental, individual and/or clinical data; (Abstract; pg. 2194 col. 2 and Table 5). Seddon teaches calculating an attributable risk related to genetic and environmental variables. 
assessing the risk factor (HR) as high, medium or low respectively as a function of whether the risk factor (HR) is greater than given predefined threshold values t3, t2 or t1, with t3 >t2>t1. (pg. 2194, col. 2). 
With regard to claim 3, see Seddon Table 5. The attributable risks for genetic and environmental parameters range from 30-97%.
With regard to claim 4, see Table 1 of Seddon.
With regard to claim 6-8, see Seddon at pg. 2193, col. 1 under Statistical Analysis. Parameters included in the analysis include  age, sex, education, BMI, smoking status, presence or absence of unilateral AMD, and four ARED treatment groups (placebo, zinc, antioxidants, and antioxidants plus zinc).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
B. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seddon (cited in the previous office action) as applied to claims 1 and 4 above in further view of US 2010/0303832 to Hageman (cited in the previous office action).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Seddon teaches a method for determining the risk of macular degeneration based on the analysis of genetic factors. The method includes the evaluation of genetic variants including three variants in CFH. 
Seddon does not teach that the genetic variants of CFH includes rs403846.
Hageman teaches methods for determining sequence variants in the genome of a patient to assess the risk of developing macular degeneration (Abstract). The variants include rs403846 of CFH (¶13).
Seddon and Hageman are directed to methods analyzing the genetic profile of individuals with susceptibility to macular degeneration.
Thus, Seddon and Hageman are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Seddon with Hageman. One would have been motivated to do so and had a reasonable expectation of success in doing so because Seddon is explicitly directed to the analysis of genetic variants to determine the risk of macular degeneration and Hageman teaches that an advantage of including rs403846 in the genetic analysis of an individual with susceptibility to AMD the is that it increases the predictive value of a genetic profile for AMD (see Hageman at ¶ 109).

35 USC 102(a)(1) and 35 USC 103 Rejections-Response to Arguments.
Applicant’s arguments filed on 28 February 2022 have been considered. The Applicant asserts that “Seddon et al. does at least not disclose the limitations of claim 1 of calculating the risk factor (HR) by assigning an importance in a range between 51% and 70% to the weighted geometric mean calculated for the set of variants of the genetic loci, and an importance in a range between 30% and 49% to the weighted geometric mean calculated for the environmental, individual and/or clinical data”.
It is respectfully submitted that this argument is not persuasive. Seddon teaches assigning an attributable risk (importance) to the genetic factors and the demographic factors as explained in the rejection under 35 USC 102(a)(1).
A new grounds of rejection as necessitated by the claim amendments herein has been set forth.


Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631                                                                                                                                                                                                        
/Lori A. Clow/Primary Examiner, Art Unit 1631